Citation Nr: 0617991	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-29 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than May 29, 2002 
for service connection for residuals of a crush injury of the 
right ankle with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran has raised the matter, in his April 2005 
testimony, of whether there was clear and unmistakable error 
in a 1946 rating decision for failing to recognize right 
ankle arthritis as a residual of a right foot injury.  The 
Court has acknowledged that a reopened claim and a claim of 
clear and unmistakable error are different, mutually 
exclusive routes to the goal of determining an effective 
date.  Flash v. Brown, 8 Vet. App. 332 (1995).  Consequently, 
the Board concludes that the claim of clear and unmistakable 
error is not inextricably intertwined with the current 
earlier effective date matter.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991). Therefore, the matter of clear and 
unmistakable error is not now before the Board.  It is 
referred to the RO for appropriate action. 


FINDING OF FACT

A claim for service connection for residuals of a crush 
injury of the right ankle with traumatic arthritis was not 
received prior to May 29, 2002.


CONCLUSION OF LAW

An effective date prior to May 29, 2002 for service 
connection for residuals of a crush injury of the right ankle 
with traumatic arthritis is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an effective date earlier than May 29, 
2002 for the award of service connection for residuals of a 
crush injury of the right ankle with traumatic arthritis.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found. 38 C.F.R. § 3.400(a).

A claim is a communication or action indicating an intent to 
apply for a benefit which it identifies.  38 C.F.R. § 3.155 
(2005).

In this case, there was a claim filed in 1946.  This claim, 
however, was for service connection for fracture of the left 
ankle and for lacerations of the right foot.  The 1946 claim 
was for the injuries sustained on May 21, 1946, which were 
then described as a left ankle talus fracture and right foot 
lacerations.  Reports of right ankle X-rays in the service 
medical records, concerning treatment for these injuries, 
showed no fracture of the right ankle.  And the veteran's 
claim did not mention the right ankle.

Following VA examination in December 1947, service connection 
was granted for scars, asymptomatic, residuals of fracture of 
the medial aspect of the posterior right foot, in December 
1947.  The representative points out in 2005 that both the 
left and the right ankle were examined in 1947; however, this 
does not necessarily mean that service connection for right 
ankle disability had been claimed.  Moreover, at the time, 
all ankle complaints and abnormalities concerned only the 
left ankle.  As there was no mention of right ankle arthritis 
or of a crush injury of the right ankle with residual 
disability in 1946 or 1947 (including the veteran's claim and 
the VA examination report), the Board concludes that there 
was no communication or action indicating an intent to apply 
for service connection for residuals of a crush injury of the 
right ankle with traumatic arthritis, at the time of the 1946 
claim.  

In August 2004, the veteran stated that the VA examiner in 
December 1947 missed his right ankle arthritis.  Assuming, 
arguendo, that right ankle arthritis was present at the time 
of the 1947 examination, failing to diagnose arthritis is not 
a claim for service connection for arthritis.  

The representative argues in 2005 that the right ankle was 
included in a December 1947 rating letter notifying the 
veteran of service connection.  The Board disagrees, however.  
The December 1947 letter advises the veteran that service 
connection was granted for his right foot scar.

There was a diagnosis of residuals of injury to both ankles 
in an October 1959 VA examination report, but the diagnosis 
did not include arthritis and there was no claim for service 
connection for residuals of a crush injury of the right ankle 
with traumatic arthritis between 1946 and then.  No 
communication had indicated that the veteran wanted service 
connection for right ankle traumatic arthritis.  Moreover, 
the provisions of 38 C.F.R. § 3.157 do not apply to make the 
October 1959 examination report a claim, because they apply 
only to do that when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
and no such claim was received within a year from then.  

The representative appears to be arguing in 2005 that as a 
result of the 1959 VA examination (she also refers to a 1965 
examination, but there was none), the right ankle was 
included in the 10 percent rating for the left ankle.  
However, all the 1959 letter to the veteran from the RO 
stated was that the evidence did not warrant any change in 
the previous determination.  

The veteran argued in September 2003 that since the VA 
examiner who examined him in 2003 felt that the right ankle 
condition started at the same time as the left ankle 
disability (in service), he should get an earlier effective 
date.  The 2003 examiner's statement was after the current 
effective date, and so were statements from the veteran and 
his representative; therefore, none of these statements or 
reports could constitute a claim received prior to May 29, 
2002.  

Effective dates are based on dates of claim or dates 
entitlement arose.  Since a claim for service connection for 
residuals of a crush injury with right ankle traumatic 
arthritis was not filed within one year of service discharge, 
the effective date is the later of the date of claim or the 
date entitlement arose.  In this case, there was not a claim 
for residuals of right ankle injury filed before May 29, 
2002.  Therefore, regardless of whether entitlement arose in 
service (when the May 1946 injury occurred) or later (when 
arthritis developed), because the claim for service 
connection for residuals of a right ankle injury was not 
filed earlier than May 29, 2002, an effective date earlier 
than that cannot be granted for service connection for it.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, the 
controlling date is the date of the claim, rather than the 
date of the injury or the development of any subsequent 
traumatic arthritis.

Payment of compensation for a service-connected disability 
cannot precede the effective date of the grant of service 
connection; it can be no earlier than the first day of the 
next month.  38 U.S.C.A. § 5111 (West 2002).  The current 
effective date for service connection for residuals of a 
crush injury of the right ankle with traumatic arthritis 
precludes a date earlier than June 1, 2002 for payment of 
compensation for the residuals.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).


VA has satisfied its duty to notify.  In a January 2005 
letter, the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in the June 2004 
statement of the case.

The veteran did not receive a notice prior to the initial 
adjudication.  However, the lack of such a pre-decision 
notice is not prejudicial.  Notice was provided prior to the 
last RO adjudication.  The Board also notes that VAOPGCPREC 
8-2003 held that, if, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  In this case, the 
veteran received notice concerning his service connection 
claim in October 2002, prior to the May 2003 decision that 
granted service connection, and the matter concerning the 
effective date of the award was raised in a notice of 
disagreement (NOD).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), issued in 
March 2006, the Court held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not given notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal when he 
filed his claim for service connection.  Despite the 
inadequate notice on these latter two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As service connection was granted, 
the claim for service connection was substantiated.  And, 
when the veteran raised the matter of the effective date of 
the award in a NOD, he was provided with Section 5103(a) 
notice concerning the effective date of the award.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA appears to have obtained all 
available identified relevant evidence.  Service medical 
records, statements, VA medical records, and rating decisions 
and notice letters are of record, and the veteran has not 
identified any other outstanding relevant records.  For the 
reasons set forth above, and given the facts of this case, no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the claimant.


ORDER

An effective date earlier than May 29, 2002 for service 
connection for residuals of a crush injury of the right ankle 
with traumatic arthritis is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


